DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2020 and 11/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Claims 1 and 11 recite, in part, a method of diagnosing neurological condition of an individual. The limitation is directed to concepts performed in the human mind, via the use of generic computer components, such as Methods of Organizing Human Activity (Managing Personal Behavior or Relationships or Interactions between People). See MPEP § 2106.04(a)(2). Accordingly, the claim recites an abstract idea.


Next the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of physical activity data capture device and genetic computer components e.g. software application, memory and processor are merely additional elements performing the abstract idea on a generic device e.g., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Given the above reasons, the physical activity data capture device and genetic computer components e.g. software application, memory and processor are not Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims 2-9 and 11-20 have been given the full two part analysis (Step 2A — 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The 
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “send the recorded data to a neurological functioning analyzer; and a neurological functioning analyzer, comprising a second plurality of programming instructions”. It is unclear whether these neurological functioning analyzers refer to the same or different analyzers.
Regarding claim 11, the claim recites “recording performance data on the primary activity and biometric data of the individual, using the physical activity data capture device” There is insufficient antecedent basis for “the physical activity data capture device” in the claim.
Regarding claims 9 and 19, the claim recites “uses/using the neurological condition profile to select the primary task and associative task to improve the individual's performance over time.” The 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
  The dependent claims 2-9 and 11-20 are rejected because they are dependent of the rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhlig et al US publication US 20150038803.

Regarding claim 1, Uhlig teaches a system for detection of neurological functioning and conditions (see at least the system in figure 5), comprising: 
a physical activity data capture device, configured to capture movement and other biometric data of 5an individual during performance of a primary task (IMU 500, see para 0084, see para 0092, the IMU may collect data while the subject is walking, running or performing some other motor task… further see para 0103, The 3-dimensional motion data from each subject-performed task will be collected for further analysis, including a range of postural stability measures, a sensory adaptability analysis, a sensory integration analysis, an analysis of anterior/posterior, medio/lateral, and vertical motion, and a range of other frequency and amplitude measures… further see para 0090, certain biometric and identifying data associated with the test subjects will be collected); 
a software application, comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a computing device, wherein the first plurality of programming instructions, when operating on the processor (software application in the memory and processor of computer 110), cause the computing device to: 
assign a primary task to an individual under assessment (see para 0091, While wearing an IMU connected to a mobile computer, subjects will be asked to perform certain tasks which test their postural stability under varying conditions and in accordance with a specific sequence of events); 
10while the individual engages in the primary task, record performance data on the primary activity and biometric data of the individual, using the physical activity data capture device (see para 0092, IMU data is collected while a subject performs eight motor tasks); 
assign an associative activity to the individual which corresponds to a specific neurological function or region (see para 0076, the Mi Thinking component of the invention is a system used to evaluate elements of a person's cognitive abilities and changes in those cognitive abilities over time. The system administers and scores one or more neuropsychological tests e.g. associative activity); 
while the individual engages in the associative activity, record performance data of the individual 15on the associative activity (see para 0076, the system administers and scores one or more neuropsychological tests); 
assign a dual task to the individual, the dual task comprising simultaneous performance of the primary task and the associative activity (see para 0176, the Mi Integrated Performance component of the invention is a system and method for administering and scoring certain dual-task tests used to evaluate a person's cognitive abilities while their postural stability is challenged); 
while the individual engages in the dual task, record performance data and biometric data of the individual while performing the primary task, using the physical activity data capture device, and 20record performance data of the individual on the associative activity (see para 0195, Certain biometric and identifying data associated with the test subjects will be collected and stored in the Global Database; while wearing an IMU connected to a mobile computer, subjects will be asked to perform one or more tasks which test their postural stability while they are simultaneously engaged in the Cognitive Testing component of Mi Integrated Performance testing; data collected will be stored in the Global Database); and 
send the recorded data to a neurological functioning analyzer comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second plurality of programming instructions, when operating on the processor (analyzing and scoring software on the computer 110, see para 0188, The collected inertial motion data are processed by a connected mobile computer for meaningful analysis), cause the computing device to:
25receive the recorded data (see para 0188, The collected inertial motion data are processed by a connected mobile computer for meaningful analysis); 
calculate a composite functioning score for the recorded data, the composite functioning score comprising an indication of the level of functionality of an aspect of the individuals' nervous system (see para 0245, Following the calculations described above, a “Mi Integrated Performance—Postural Stability Analysis” report is generated relative to the subject. In the preferred embodiment, the Mi Integrated Performance—Postural Stability Analysis report contains the Mi Integrated Performance—Postural Stability Composite Score and a comparative analysis including the ordinal and/or interval scores for each testing date for each of the following Combined Measures: TSEO (single-task), and TSEO (dual-task); and 
generate a neurological condition profile of the individual comprising an indication of relative functioning of the aspect of the individual's nervous system (see para 0247, The Mi Evaluation component of the invention summarizes current and prior data from Mi Symptoms, Mi Thinking, Mi Balance and Mi Integrated Performance to facilitate the clinical diagnosis of concussion injuries, inform treatment and response strategies, and guide return to play (or return to duty) decisions e.g. a neurological condition profile).

Regarding claim 2, Uhlig further teaches one or more primary tasks and one or more associative activities are assigned to the individual (see para 0178, one or more neuropsychological tests, further see para 0187, one or more physical tasks), a plurality of composite functioning scores are calculated comprising indications of the level of functionality of a plurality of aspects of the individuals' nervous system (see figure 21 and figure 22 showing a plurality of scores indications of a plurality of aspect of the patient’s nervous system), and the neurological functioning profile comprises indications of relative functioning of the plurality of aspects of the individual's nervous system (see para 0247, The Mi Evaluation component of the invention summarizes current and prior data from Mi Symptoms, Mi Thinking, Mi Balance and Mi Integrated Performance to facilitate the clinical diagnosis of concussion injuries, inform treatment and response strategies, and guide return to play (or return to duty) decisions).

Regarding claim 3, Uhlig further teaches the neurological functioning analyzer creates a composite functioning score spatial map based on the neurological functioning profile (see figure 19 and para 0249, the summary data is displayed on a four-sided, diamond-shaped graph (1900) e.g. the spatial graph).

Regarding claim 4, Uhlig further teaches the composite functioning score is compared to a history of composite functioning scores for the individual to determine changes in the composite functioning score over time (see para 0043, the real-time evaluation of (i) a subject's current concussion symptoms, cognitive scores, postural stability scores, and dual-task scores, (ii) any changes from prior testing).

Regarding claim 5, Uhlig further teaches the composite functioning score is compared to statistical composite functioning score data for a larger population to determine the individual's relative position in the larger population with respect to the composite functioning score (see para 0043, The invention provides a method and system for the real-time evaluation of (i) a subject's current concussion symptoms, cognitive scores, postural stability scores, and dual-task scores, (ii) any changes from prior testing, and (iii) current test performance versus peer-group statistics).

Regarding claim 6, Uhlig further teaches the primary task is continuous exercise (see para 0092, the IMU may collect data while the subject is walking, running or performing some other motor task e.g. continuous exercise).

Regarding claim 7, Uhlig further teaches the primary task is discontinuous, interval-based, or variable effort exercise (see para 0092, IMU data is collected while a subject performs eight motor tasks, each task having a specified duration. In the preferred embodiment, the time duration for each motor task is 30 seconds e.g. discontinuous, interval-based, or variable effort exercise).

Regarding claim 8, Uhlig further teaches the associative activity involves overcoming a computer or video game-like challenge or a computer simulation of a life-like scenario or challenge (see para 0178-0179, one or more neuropsychological tests… Examples of such tests include: the Trail-Making Test, Parts A & B; the Digit Span Test, Forward and Backward (from the Wechsler Adult Intelligence Scale); and the Stroop Task… the administration and scoring of the cognitive tests will be conducted electronically through subject interaction with software resident on a computer e.g. can be construed as a computer game challenge or a computer simulation of a challenge).

Regarding claim 9, Uhlig further teaches the recorded data is stored as a historical record of the individual's performance on primary tasks, associative activities, and dual tasks (see para 0066, a system and method for administering and scoring certain dual-task tests (“Mi Integrated Performance”); for each of Mi Symptoms, Mi Thinking, Mi Balance and Mi Integrated Performance, a system and method to retain elements of a patient's symptoms and test history).

Regarding claim 10, Uhlig further teaches the system uses the neurological condition profile to select the primary task and associative task to improve the individual's performance over time (see para 0225, the ordinal values assigned to each of the Amplitude Measure, the Frequency Measure and the Combined Measure are evaluated for possible stability risks associated with more difficult motor tests; test scores below a threshold level will require the approval by the test administrator before the subject attempts the next, more difficult motor task e.g. improve performance with more difficult task).


assigning a primary task to an individual under assessment (see para 0091, While wearing an IMU connected to a mobile computer, subjects will be asked to perform certain tasks which test their postural stability under varying conditions and in accordance with a specific sequence of events);
while the individual engages in the primary task, recording performance data on the primary activity and biometric data of the individual, using the physical activity data capture device (see para 0092, IMU data is collected while a subject performs eight motor tasks);
assigning an associative activity to the individual which corresponds to a specific neurological function or region (see para 0076, the Mi Thinking component of the invention is a system used to evaluate elements of a person's cognitive abilities and changes in those cognitive abilities over time. The system administers and scores one or more neuropsychological tests e.g. associative activity);
while the individual engages in the associative activity, recording performance data of the individual on the associative activity (see para 0076, the system administers and scores one or more neuropsychological tests);
assigning a dual task to the individual, the dual task comprising simultaneous performance of the primary task and the associative activity (see para 0176, the Mi Integrated Performance component of the invention is a system and method for administering and scoring certain dual-task tests used to evaluate a person's cognitive abilities while their postural stability is challenged);
while the individual engages in the dual task, recording performance data and biometric data of the individual while performing the primary task, using the physical activity data capture device, and recording performance data of the individual on the associative activity (see para 0195, Certain biometric and identifying data associated with the test subjects will be collected and stored in the Global Database; while wearing an IMU connected to a mobile computer, subjects will be asked to perform one or more tasks which test their postural stability while they are simultaneously engaged in the Cognitive Testing component of Mi Integrated Performance testing; data collected will be stored in the Global Database); and
calculating a composite functioning score for the recorded data, the composite functioning score comprising an indication of the level of functionality of an aspect of the individuals' nervous system (see para 0245, Following the calculations described above, a “Mi Integrated Performance—Postural Stability Analysis” report is generated relative to the subject. In the preferred embodiment, the Mi Integrated Performance—Postural Stability Analysis report contains the Mi Integrated Performance—Postural Stability Composite Score and a comparative analysis including the ordinal and/or interval scores for each testing date for each of the following Combined Measures: TSEO (single-task), and TSEO (dual-task); and
generating a neurological condition profile of the individual comprising an indication of relative functioning of the aspect of the individual's nervous system (see para 0247, The Mi Evaluation component of the invention summarizes current and prior data from Mi Symptoms, Mi Thinking, Mi Balance and Mi Integrated Performance to facilitate the clinical diagnosis of concussion injuries, inform treatment and response strategies, and guide return to play (or return to duty) decisions e.g. a neurological condition profile).

Regarding claims 12-20, please refer to the rejection of claims 1-9 since the claimed subject matter is substantially similar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roy et al US publication US 20200135324 discloses an adaptive virtual reality environment for dual task paradigm
Yagi et al US publication US 20180078184 discloses dual-task performing ability evaluation method and system
French US publication US 20170270818 discloses simulation creating a dual task paradigm to assess cognitive performance of an individual
Gazzaley US publication US 20140370479 discloses enhancing cognition in the presence of distraction and/or interruption while performing a task
Mirelman et al US publication US 20140276130 discloses a virtual reality system for movement disorder diagnosis and/or treatment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHONG H DANG/Examiner, Art Unit 2184